Case 5:19-cv-05422-SVK Document 1-9 Filed 08/28/19 Page 1 of 3

EXHIBIT H
Case 5: t2- -cv-05422-SVK Document 1-9 Filed 08/28/19 Page 2 of 3
8/19/2019 de LAw Group Mail - Fwd: [0-2902000026447] [YouTube] Final notification about your YouTube accounts

Brandon Chaidez <bchaidez@wadelitigation.com>

 

 

Fwd: [0-2902000026447] [YouTube] Final notification about your YouTube accounts

 

DJ Short-e <djshortehot4eva@gmail.com> Mon, Aug 19, 2019 at 4:35 PM
To: Brandon Chaidez <bchaidez@wadelitigation.com>, amielw@wadelitigation.com, Chery! Docherty
<cdocherty@wadelitigation.com>

See below:

woseeenane Forwarded message ---------

From: <creator-support@youtube.com>

Date: Fri, May 3, 2019 at 1:48 PM

Subject: [0-2902000026447] [YouTube] Final notification about your YouTube accounts

To: <hot4evatv@gmail.com>, <hotspotsinc@gmail.com>, <djopenformat@gmail.com>, <djshortehot4eva@gmail.com>,
<djshortetv@gmail.com>, <shorteshow@gmail. com>, <erikmishiyev@gmail. com>, <h4etelevision@gmail. com>,
<djshorte@djshorte.com>

Mr. Erik Mishiyev,

In our December 14, 2018 email communication to you (subject line: 3-6794000024414 - YouTube: Important notice
addressing your recent actions), we outlined the actions we were taking to address your threats made to YouTube
employees. These actions included termination of your YouTube Content Licensing Agreement and all channel
monetization, and revoking your access to creator support channels and YouTube Spaces indefinitely.

It has come to our attention that you have continued to contact YouTube employees and various YouTube creator support
channels to discuss issues related to your channel (youtube.com/user/djshortehot4eva). As we have explained in our
previous emails to you about this matter:

° This channel was disabled for having three or more copyright strikes due to outstanding copyright claims. Based
on the information you have provided, it appears that you do not have the necessary rights to post the content on
YouTube, thereby the outstanding copyright claims will remain and the channel will stay disabled.

o We want to reiterate that the copyright strikes on this channel are not eligible to be resolved.

o Note any new counter notifications you submit for these outstanding copyright claims will be rejected automatically.

Furthermore, we are informing you that, as of today, we have terminated all of your YouTube accounts and disabled
associated YouTube channels, as they are linked to the original channel (youtube.com/user/djshortehot4eva) that was
disabled for having three or more Copyright strikes. Your accounts and channels will not be eligible to be reinstated
indefinitely.

What this means for your access to YouTube -- you will no longer be able to:
eo Access your current YouTube accounts
© Create new YouTube accounts or channels
o Upload, edit, or delete videos
o Read, respond to, or moderate your comments
eo Analyze your channel performance in YouTube Analytics
o Access creator support via email, chat, or webform

This will be our final communication to you regarding the status of your YouTube accounts, Note that any communication
initiated outside of this thread will not receive a response.

Regards,
Andrew

https://mail.google.com/mail/u/0?7ik=061 273587 &view=pt&search=all&permmsgid=msg-f%3A 164234025275 1076295&simpl=msg-f%3A164234025275... 1/2
Case 3,h9-Cv-05422- SVK Document1-9_ Filed 08/28/19 Page 3 of 3

8/19/2019 roup Mail - Fwd: [0-2902000026447] [YouTube] Final notification about yotir YouTube accounts

YouTube Partner Support

DJ Short-e / Erik Mishiyev
HOT4EVA Entertainment

President & CEO

Cell: 917-727-4684

hitp:/Avww.youtube.com/djshortehot4eva
hittp:/Awww.facebook.com/djshorte
hitp://www.twitter.com/djshorte
http:/Awww.djshorte.com

https://mail.google.com/mail/u/0?ik=06 1 2ff3587 &view=pt&search=all&permmsgid=msg-f%3A 1642340252751076295&simpl=msg-f%3A 164234025275... 2/2
